30 F.3d 126
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Safu BOATENG, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 94-1092
United States Court of Appeals,First Circuit.
July 10, 1992

Appeal from the United States District Court for the District of Massachusetts [Hon.  A. David Mazzone, Senior U.S. District Judge ]
Donald K. Stern, United States Attorney, and Michael J. Pelgro, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Selya and Cyr, Circuit Judges.  Safu Boateng pro se on Memorandum in support of appeal brief.
Per Curiam.


1
We affirm the dismissal of appellant's Sec. 2255 petition essentially for the reasons stated by the district court.  Because appellant received the mandatory minimum sentence, he was not prejudiced by counsel's failure to argue for a lower sentence.   United States v. Sepulveda, 15 F.3d 1161, 1201-02 (1st Cir. 1993) (because defendant received the mandatory minimum sentence, a role-in-the- offense reduction would have had no effect on the sentence and consequently court refused to decide whether or not appellant was a minor participant), cert. denied, 1994 U.S. Lexis 4738 (1994).


2
Affirmed.